United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Willimantic, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Richard Daniels, for the appellant
Office of Solicitor, for the Director

Docket No. 13-1052
Issued: October 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 20, 2013 appellant filed a timely appeal from a February 21, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his claim for
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a back condition
causally related to a February 20, 2010 work incident or factors of his employment.
FACTUAL HISTORY
On February 23, 2010 appellant, through his attorney, then a 43-year-old mail carrier,
filed a traumatic injury claim alleging that he injured his back on February 20, 2010 when he
turned to exit his truck and step down. He also noted that he had “bounced around” in his truck

1

5 U.S.C. § 8101 et seq.

all week. Appellant did not submit any evidence with the claim. The employing establishment
controverted the claim.
In a February 26, 2010 letter, OWCP advised appellant of the deficiencies in his claim
and requested additional factual and medical evidence. He was advised that, under FECA, the
term “physician” included chiropractors only to the extent that their reimbursable services were
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray.
In a statement received March 29, 2010, appellant advised that he returned to work on
Tuesday, February 16, 2010 after being out for a long weekend and the President’s Day holiday.
Because there was a major snow event and the back-up of mail, he was forced to use the RD19
Truck, which had a worn driver’s seat with no support and a knotted shoulder harness, which
could not be adjusted. Appellant indicated that he had to drive on poorly plowed roads and
experienced many bumps, jolts and dismounts throughout the day. He stated that the road
conditions remained bad the entire delivery week following the snowstorm, from February 17 to
20, 2010. Appellant experienced his first back spasm on February 20, 2010 while getting out of
the truck to change a flat tire. He continued to work the remainder of the day, without taking
lunch. The next day, appellant awoke with disabling back pain and could hardly get out of bed.
He went to his chiropractor on February 22, 2010. Appellant informed his supervisor on
February 23, 2010 filled out a Form CA-1 and went home.
Appellant provided the March 5 and 23, 2010 treatment notes from Dr. Thomas Gray, a
chiropractor, who stated that appellant presented to his office on February 22, 2010 with
complaint of severe back pain radiating into his left leg primarily and intermitted proximal right
leg pain. The onset occurred after progressively “hitting ice pockets.” The examination was
suggestive of lumbosacral plexus disorder sprain/sprain and the diagnostic study was confirmed
for lumbar IVD disorder. Dr. Gray noted that appellant was referred to Dr. Gordon D. Donald, a
Board-certified orthopedic surgeon, who confirmed the diagnosis. Dr. Donald stated that
appellant had a preexisting low back condition unrelated to his current injury as confirmed by
pre and post magnetic resonance imaging (MRI) scans.
Appellant also provided a March 4, 2010 letter from the employing establishment to
Dr. Gray; a February 24, 2010 workers’ compensation questionnaire filled out by appellant; a
March 5, 2010 MyoVision Dynamic Report; one page of undated patient examination; and a
March 5, 2010 lumbar spine rehabilitation assessment form.
By decision dated March 31, 2010, OWCP denied appellant’s claim finding that the fact
of injury had not been established. It found that none of the chiropractic reports provided a
diagnosis of spinal subluxation as confirmed on x-ray.
On April 8, 2010 appellant’s representative requested an oral hearing, which was held on
July 1, 2010. He submitted additional treatment notes from Dr. Gray, who diagnosed disc
displacement, lumbosacral neuritis, sacroiliac sprain, pelvic and sacrum strains, muscle spasms,
difficulty in walking, back ache and pain in limb. A February 24, 2010 MRI scan showed
osteopenia and mild osteophytosis with no evidence of fracture, subluxation, bone destruction,
spondylolysis or spondylolisthesis. There was also no intervertebral disc space narrowing. No
additional medical evidence was received, despite the record left open for 30 days.
2

By decision dated August 24, 2010, an OWCP hearing representative denied the claim on
the grounds that there was no diagnosed medical condition causally related to the employment
incident.
On August 26, 2010 appellant’s representative requested reconsideration and submitted
an August 16, 2010 report from Dr. Donald who stated that appellant was evaluated on March 2,
2010 and provided a history that he had been driving a mail truck during a snowstorm.
Appellant bounced around in the truck due to ice and snow and felt a jolt of low back pain.
Although he was able to finish the day at work, he could not stand the next day secondary to low
back pain and spasm. Dr. Donald opined that appellant sustained a herniated disc at L4-5
causing moderate spinal stenosis and symptoms consistent with neurogenic claudication. He
stated that the pathology was causally related to trauma from his February 20, 2010 work
accident.
In a September 14, 2010 letter, OWCP requested that Dr. Donald further address how
riding in a truck on snowy roads with a seat belt that could not be adjusted caused or aggravated
appellant’s herniated disc. Dr. Donald responded on a copy of the September 14, 2010 letter that
the activity of riding in a truck on snowy days with a seat belt that could not be adjusted was an
activity that could easily result in high axial loading and torsional stresses that were well
corroborated with the mechanism of annular tearing and disc herniation. Additional chiropractic
treatment reports from Dr. Gray were also received.
By decision dated November 26, 2010, OWCP denied modification of its August 24,
2010 decision.
On July 11, 2011 appellant’s representative requested reconsideration and provided
arguments as to why Dr. Donald’s reports were well rationalized.
By decision dated February 9, 2012, OWCP denied modification of the November 26,
2010 decision. It noted that, as there was a delay in rendering the decision, appellant was being
accorded a merit review in order to preserve his appeal rights.
On September 13, 2012 appellant’s representative requested reconsideration and noted
that he previously sent a letter and a medical report from Dr. Donald. No additional evidence
was received.
In a nonmerit decision dated September 28, 2012, OWCP denied appellant’s
reconsideration request. It found that his letter did not raise any substantive legal questions or
include new and relevant evidence.
On October 31, 2012 appellant’s representative again requested reconsideration. In an
April 23, 2012 report, Dr. Donald noted appellant’s examination findings. He stated that
appellant had persistent lumbar radiculitis and low back pain causally related to a lumbar disc
herniation secondary to his work injury of driving and bouncing around in his truck while
delivering mail. The injury occurred on February 20, 2010 and it was clear that the axial loading
and torsional activities experienced while driving a truck in adverse weather conditions, on
snowy icy roads and other types of activities may physically induce lumbar disc herniation.
Dr. Donald stated that the injury was without question causally secondary to the work-related
event.
3

By decision dated February 21, 2013, OWCP denied modification of its February 9, 2012
decision.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.3
Causal relationship is a medical issue4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,5 must be
one of reasonable medical certainty6 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.7
Section 8101(2) of FECA provides that the term physician includes chiropractors only to
the extent that their reimbursable services are limited to treatment consisting of manual
manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist.8 A spinal
subluxation is an incomplete dislocation, off-centering, misalignment, fixation or abnormal
spacing of the vertebrae.9 If the diagnosis of a subluxation as demonstrated by x-ray is not
established, the chiropractor is not a physician under FECA and the report of the chiropractor is
of no probative value to the medical issue presented.10
ANALYSIS
OWCP accepted that the employment incident of February 20, 2010 occurred at the time,
place and in the manner alleged. Appellant alleged that he experienced back pain when he
turned and stepped out of his truck, after being bounced around in his truck due to inclement
2

5 U.S.C. § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

8

5 U.S.C. § 8101(2).

9

See 20 C.F.R. § 10.5(bb).

10

See Jack B. Wood, 40 ECAB 95, 109 (1988).

4

weather during the past week. The issue is whether his back condition resulted from the
accepted employment incident. The Board finds that appellant did not meet his burden of proof
to establish a causal relationship between the condition for which compensation is claimed and
the employment incident.
In an August 16, 2010 report, Dr. Donald noted a history of appellant being bounced
around in his mail truck due to ice and snow conditions. He opined, without providing adequate
medical rationale, that appellant sustained a herniated disc at L4-5 due to the February 20, 2010
employment incident. Medical reports not providing rationale to support causal relation are of
diminished probative value and are generally insufficient to meet an employee’s burden of
proof.11 In a September 14, 2010 letter, OWCP requested Dr. Donald to further explain how the
activity of riding in a truck on snowy days with a seat belt that could not be adjusted caused or
aggravated appellant’s herniated disc. Dr. Donald responded, both on a copy of OWCP’s
September 14, 2010 letter and in an April 23, 2012 report, that the axial loading and torsional
activities appellant experienced while driving a truck in adverse weather conditions, on snowy
icy roads and other types of activity, were well corroborated with the mechanism of annular
tearing and disc herniation and could physically induce lumbar disc herniation. The Board finds
that Dr. Donald’s opinion is speculative and equivocal in nature.12 Dr. Donald failed to explain
the nature of the axial loading and torsional activities appellant experienced while driving a truck
in adverse weather conditions or how such activity caused or aggravated the disc herniation.13
Lacking thorough medical rationale on the issue of causal relationship, his reports are of limited
probative value and insufficient to establish that appellant sustained an employment-related
injury in the performance of duty on February 20, 2010.
A medical issue such as causal relationship can only be resolved through the submission
of probative medical evidence from a physician.14 Before the evidence can be considered for its
probative value, the chiropractor must be established as a physician under FECA. Under FECA
the term “physician” includes chiropractors only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray to exist. Dr. Gray did not refer to any obtained x-rays or provide a
diagnosis of spinal subluxation. The evidence of record does not establish Dr. Gray as a
physician under 5 U.S.C. § 8101(2).15
As there is no medical evidence which offers a well-reasoned explanation of how the
February 20, 2010 incident or other work-related activities caused his lumbar condition.
Appellant has not met his burden of proof to establish his claim for compensation benefits. The
Board will affirm the February 21, 2013 OWCP decision.
11

Albert C. Brown, 52 ECAB 152 (2000).

12

Vaheh Mokhtarians, 51 ECAB 190 (1999).

13

See K.W., Docket No. 10-98 (issued September 10, 2010).

14

Gloria J. McPherson, 51 ECAB 441 (2000).

15

An MRI scan would not be sufficient to establish a subluxation, as FECA specifically provides the diagnosis
must be demonstrated by x-ray. The Board notes that the MRI scan of record did not provide a diagnosis of a spinal
subluxation. See Jay K. Tomokiyo, 51 ECAB 361 (2000).

5

On appeal, appellant’s representative contended that Dr. Donald’s reports provide a wellrationalized opinion supporting causal relationship. For the reasons stated, Dr. Donald failed to
provide thorough medical rationale on the issue of causal relationship.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his back
condition is causally related to the February 20, 2010 work incident or employment factors.
ORDER
IT IS HEREBY ORDERED THAT the February 21, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 24, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

